DUNCAN, District Judge.
This is a suit brought under Revised Statutes, § 4915, Title 35 U.S.C.A. § 63, to authorize the Commissioner of Patents to issue a patent embodied in the claim, which was the subject matter of an interference proceeding before the Patent Office, to the *622General Motors Corporation, assignee of plaintiffs Clarence H. Jorgensen and Clarence H. Jorgensen, Administrator, pursuant to application No. 585,510 filed January 8, 1932.
For the purpose of trial this suit was consolidated with the case of Jorgensen et al. v. Ericson et al., D.C., 81 F.Supp. 614, in which a memorandum opinion has been filed this day. The facts and the law in the Ericson case are applicable to this case. The interference proceeding before the Patent Office was heard in this case and in the Ericson case at the same time and the .court’s findings of fact and conclusions of law with respect to the patent in controversy are the same as in the Ericson case. It is so ordered.
The parties may submit findings of fact and conclusions of law in accordance herewith. . ■